Case 1:20-cv-20078-RNS Document 16-2 Entered on FLSD Docket 04/23/2020 Page 1 of 3




                    EXHIBIT B
Case 1:20-cv-20078-RNS Document 16-2 Entered on FLSD Docket 04/23/2020 Page 2 of 3



                               UNITED STATES DISTRICT COURT FOR
                               THE SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 1:20-cv-20078-RNS

   MARIA DOLORES CANTO MARTI, as
   personal representative of the Estates of
   Dolores Marti Mercade and Fernando Canto
   Bory,

           Plaintiff,

   v.

   IBEROSTAR HOTELES Y
   APARTAMENTOS, S.L., a Spanish limited
   liability company,

           Defendant.

   ____________________________________/

                        DECLARATION OF HERMENEGILDO ALTOZANO


   I, Hermenegildo Altozano, declare:

        1. I am over the age of eighteen, competent to testify and have personal knowledge of all

           the facts stated in this affidavit.

        2. I am a Partner in the Madrid office of the law firm Bird & Bird, and admitted to the

           practice of law in Spain.

        3. On April 15, 2020, I filed an Application for Authorisation under Article 5 paragraph 2 of

           Council Regulation (EC) No 2271/96 of 22 November 1996 protecting against the effects

           of the extra-territorial application of legislation adopted by a third country, and actions

           based thereon or resulting therefrom, on behalf of the Spanish company Iberostar Hoteles

           y Apartamentos S.L.U. ("Iberostar").




                                                    2
Case 1:20-cv-20078-RNS Document 16-2 Entered on FLSD Docket 04/23/2020 Page 3 of 3



      4. That application seeks authorization from the European Commission for Iberostar to

          defend its interests before this Court and particularly to address the request made by this

          Court in the Summons in a civil action in relation to the complaint filed against Iberostar in

          this Court by María Dolores Cantó Martí pursuant to Title III of the Cuban Liberty

          Democratic and Solidarity Act of 1996.

      5. I estimate the Commission's processing of the application will be completed within ten

          weeks. The application was submitted on an expedited basis.

          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.



   Executed this 23rd day of April, 2020, in Madrid, Spain.




                                                                        By: _________________
                                                                        Hermenegildo Altozano




                                                    3
